Citation Nr: 1027481	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  02-03 365A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for left knee injury 
residuals with chondromalacia patella, currently evaluated as 30% 
disabling.

2.  Entitlement to an increased rating for left knee 
osteoarthritis, currently evaluated as 10% disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from August 1978 to December 1983.

This appeal to the Board of Veterans Appeals (Board) originally 
arose from a May 2001 rating action that denied a rating in 
excess of 20% for left knee injury residuals with chondromalacia 
patella.  

In December 2003, the Veteran testified at a Board hearing before 
the undersigned Veterans Law Judge at the RO.

By decisions of April 2004 and March 2006, the Board remanded 
this case to the RO for further development of the evidence and 
for due process development. 

By rating action of June 2007, the RO granted a 30% rating for 
left knee injury residuals with chondromalacia patella, and 
assigned a separate 10% rating for left knee osteoarthritis; the 
matters of ratings in excess of 30% and 10% remain for appellate 
consideration.

By decisions of March and December 2008, the Board remanded this 
case to the RO for further development of the evidence and for 
due process development.

By rating action of April 2010, the RO denied a total disability 
rating based on individual unemployability due to the veteran's 
service-connected left knee disabilities.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The veteran's left knee injury postoperative residuals with 
chondromalacia patella are manifested by complaints of pain, 
weakness, and stiffness, with objective findings including 
swelling, tenderness, crepitation, effusion, extension varying 
between 0 and -30 degrees, and flexion varying between 25 and 135 
degrees, with no evidence of lateral instability, and are not 
more than severely disabling.

3.  The veteran's left knee osteoarthritis is manifested by 
complaints of pain, with objective findings including joint 
tenderness and no instability on examinations.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30% for left knee 
injury residuals with chondromalacia patella are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, and Part 4, including §§ 4.1, 4.2, 4.3, 
4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
5257, 5260, 5261 (2009).

2.  The criteria for a rating in excess of 10% for left knee 
osteoarthritis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, and Part 4, 
including §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Code 5003 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)) includes, upon the 
submission of a substantially complete application for benefits, 
an enhanced duty on the part of the VA to notify a claimant of 
the information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
it defines the obligation of the VA with respect to its duty to 
assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the VCAA 
and its implementing regulations, the Board finds that all 
notification and development action needed to fairly adjudicate 
the increased rating claims on appeal has been accomplished.  

A May 2004 post-rating RO letter informed the Veteran and his 
representative of the VA's responsibilities to notify and assist 
him in his increased rating claim, and of what was needed to 
establish entitlement thereto (a showing that the service-
connected condition had gotten worse).  An April 2006 post-rating 
RO letter notified them that a disability found to be service 
connected would be assigned a rating by applying relevant 
Diagnostic Codes (DCs) which provide for a range in severity from 
0% to 100%, based on the nature and symptoms of the condition, 
their severity and duration, and their impact upon employment.  
The 2006 letter also provided examples of the types of medical 
and lay evidence that the Veteran may submit (or ask the VA to 
obtain) that are relevant to establishing entitlement to higher 
compensation - e.g., competent lay statements describing 
symptoms, medical records, employer statements, and other 
evidence.  Thereafter, he was afforded opportunities to respond.  
Thus, the Board finds that the appellant has received sufficient 
notice of the information and evidence needed to support his 
higher rating claims, and has been afforded ample opportunity to 
submit such information and evidence.  

Additionally, the 2004 and 2006 RO letters provided notice that 
the VA would make reasonable efforts to help the appellant get 
evidence necessary to support his claims, such as medical records 
(including private medical records), if he provided enough 
information, and, if needed, authorization, to obtain them, and 
further specified what evidence the VA had received; what 
evidence the VA was responsible for obtaining, to include Federal 
records; and the type of evidence that the VA would make 
reasonable efforts to get.  The Board thus finds that the 2004 
and 2006 RO letters cumulatively satisfy the statutory and 
regulatory requirement that the VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence will 
be retrieved by the VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a claimant of: (1) the 
evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; and (3) the evidence, 
if any, to be provided by the claimant.  As indicated above, all 
3 content of notice requirements have been met in this case.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the VCAA 
be provided at the time that, or immediately after, the VA 
Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to the 
claimant.  

In the matters now before the Board, documents fully meeting the 
VCAA's notice requirements were not furnished to the Veteran 
prior to the May 2001 rating action on appeal.  However, the 
Court and the U.S. Court of Appeals for the Federal Circuit have 
since further clarified that the VA can provide additional 
necessary notice subsequent to an initial RO adjudication, and 
then go back and readjudicate the claim, such that the essential 
fairness of the adjudication, as a whole, is unaffected, because 
the appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  See 
Mayfield v. Nicholson, 499 F. 3d 1317, 1323 (Fed. Cir. 2007) (a 
Statement of the Case (SOC) or Supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if adequate 
VCAA notice is provided prior to the SOC or SSOC).  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).  In this case, following the April 2006 notice to the 
Veteran, the claims for increased ratings were readjudicated by 
rating action of June 1007 and in October 2007, September 2008, 
and April 2010 SSOCs.
      
In March 2006, the Court issued a decision in the consolidated 
appeal of Dingess/
Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that, 
in rating cases, a claimant must be informed of the rating 
formula for all possible schedular ratings for an applicable 
rating code.  In this case, the Board finds that pertinent rating 
code information was furnished to the Veteran in the October 2001 
SOC and the November 2005 and April 2010 SSOCs, and that this 
suffices for Dingess/Hartman.  The RO also afforded him proper 
notice pertaining to the degree of disability and effective date 
information in the April 2006 letter.    
 
Additionally, the Board finds that all necessary development on 
the increased rating claims currently under consideration has 
been accomplished.  The RO, on its own initiative and pursuant to 
the Board remands, has made reasonable and appropriate efforts to 
assist the appellant in obtaining all evidence necessary to 
substantiate his claims.  The Veteran was afforded a 
comprehensive VA examinations in November 1998, April 2001, May 
2004, October 2006, and October 2009.  A copy of the April 1999 
Social Security Administration decision denying the Veteran 
disability benefits, together with medical records underlying 
that determination, as well as a transcript of his December 2003 
Board hearing testimony have been associated with the claims 
folder and considered in adjudicating these claims.  
Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any existing, pertinent evidence, in 
addition to that noted above, that has not been obtained.  In 
November 2007, June 2008, and April 2010, the Veteran stated that 
he had no other information or evidence to submit in connection 
with his claims.  The record also presents no basis to further 
develop the record to create any additional evidence for 
consideration in connection with the matters on appeal.      

Under these circumstances, the Board finds that the appellant is 
not prejudiced by appellate consideration of the increased rating 
claims on appeal at this juncture, without directing or 
accomplishing any additional notification and/or development 
action.  

II.  Analysis

Under the applicable criteria, disability evaluations are 
determined by comparing a veteran's present symptomatology with 
criteria set forth in the VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.      38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to 
which of          2 ratings apply under a particular DC, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R.     § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 
(2007), the Court held that staged ratings are appropriate for an 
increased-rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.

Under 38 C.F.R. § 4.71a, DC 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate DCs for the specific 
joint or joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate DCs, a 10% rating is applied for each major joint or 
group of minor joints affected by limitation of motion.  These 
10% ratings are combined, not added, under DC 5003, and may not 
be combined with ratings based on limitation of motion.  In the 
absence of limitation of motion, a 10% rating will be assigned 
where there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups.  A 20% rating will be 
assigned where there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups and there are 
occasional incapacitating exacerbations.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.   

Under 38 C.F.R. § 4.71a, DC 5257, severe impairment of either 
knee, to include recurrent subluxation or lateral instability, 
warrants a 30% rating.  30% is the maximum rating available under 
DC 5257.  

Under 38 C.F.R. § 4.71a, DC 5260, limitation of flexion of either 
leg to 15 degrees warrants a 30% rating.  30% is the maximum 
rating available under DC 5260.  

Under 38 C.F.R. § 4.71a, DC 5261, limitation of extension of 
either leg to 20 degrees warrants a 30% rating.  A 40% rating 
requires limitation of extension to 30 degrees.  A 50% rating 
requires limitation of extension to 45 degrees.    

Standard range of knee motion is from 0 degrees (extension) to 
140 degrees (flexion).  See 38 C.F.R. § 4.71, Plate II.   

Under 38 C.F.R. § 4.71a, DC 5262, malunion of the tibia and 
fibula with marked knee or ankle disability warrants a 30% 
rating.  A 40% rating requires nonunion of the tibia and fibula 
with loose motion, requiring a brace.

30%, 40%, 50%, and 60% ratings are also available for knee 
ankylosis under 38 C.F.R. § 4.71a, DC 5256.  

Loss of use of a foot, for the purpose of special monthly 
compensation (SMC), will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below the 
knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual remaining 
function of the foot, whether the acts of balance and propulsion, 
etc., could be accomplished equally well by an amputation stump 
with prosthesis.  38 C.F.R. § 4.63 (2009).

Extremely unfavorable complete ankylosis of a knee, or complete 
ankylosis of 2 major joints of an extremity, or shortening of a 
lower extremity of 3.5 inches (8.9 cms.) or more will be taken as 
loss of use of the foot involved.  38 C.F.R. § 4.63(a).  

The Veteran contends that his left knee injury residuals with 
chondromalacia patella and osteoarthritis are more disabling than 
currently evaluated.  He gave testimony about how they impaired 
him functionally at the December 2003 Board hearing.  However, 
the Board finds that the evidence provides no basis for more than 
a 30% rating for left knee injury residuals with chondromalacia 
patella or a 10% rating for left knee osteoarthritis under any 
applicable schedular criteria, as there has been no evidence of 
the symptoms required for higher ratings at any time during the 
rating period under consideration.  

On November 1998 VA examination, the Veteran walked with an 
antalgic limp, favoring the left lower extremity.  There was no 
localized tenderness about the knee.  There was full range of 
left knee motion with some sub-patellar crepitation on flexion 
and extension movements.  The collateral and cruciate ligaments, 
as well as left lower extremity reflexes, sensation, and 
circulation were intact.  X-rays revealed an essentially negative 
left knee with very minimal degenerative changes of the patella, 
and no change since previous X-rays of March 1994.

On March 1999 examination by B. M., M.D., the Veteran complained 
of left knee tenderness and pain that limited his locomotion.  On 
examination, the Veteran limped and wore a left knee brace.  The 
left knee was swollen, tender, hot, and extremely painful.  He 
could only flex up to 25 degrees.  The impression was severe left 
knee osteoarthritis.    

On December 1999 VA outpatient examination, the Veteran 
complained of left knee pain, and he limped on his left lower 
extremity.  On current examination, the knee was normal, with 
full extension and flexion limited to 100 degrees.  The ligaments 
were intact, and there was no effusion.  

January 2001 VA left knee X-rays revealed mild osteoarthritic 
changes involving the patellofemoral compartments.  The medial 
and lateral compartments were unremarkable.  The impression was 
mild patellofemoral arthritis.

On April 2001 VA examination, the Veteran complained of throbbing 
left knee pain which was relieved by medication and bedrest, as 
well as swelling after prolonged walking.  There was no history 
of locking or instability.  On examination, the Veteran walked 
with a slight limp favoring his left lower extremity.  He wore an 
elastic knee cage with stays and a patella relief.  The left knee 
had a normal contour and a knobby appearance, with no evidence of 
joint effusion.  There was no localized tenderness above the knee 
joint spaces, and no patellar compression.  The patellar 
apprehension sign was negative.  There was full left knee range 
of motion, with mild crepitation on movement.  The collateral and 
cruciate ligaments, as well as left lower extremity reflexes, 
circulation and sensation were intact.  The diagnosis was status 
post left knee chondroplasty.        

On mid-August 2001 VA outpatient examination, the Veteran 
complained of left knee pain and swelling, inability to walk for 
prolonged distances, and difficulty squatting and carrying heavy 
weight.  Current examination showed moderate swelling around the 
patella and no effusion.  Knee range of motion was from 0 to 100 
degrees, with further flexion painful, and stability was normal.  
X-rays confirmed the diagnosis of old left knee chondromalacia 
patella, with current development of degenerative arthritis of 
the patellofemoral joint.  The impression was left knee 
patellofemoral degenerative arthritis.  Subsequent evaluation in 
late August showed left knee degenerative joint disease (DJD) 
that was more pronounced in the patellofemoral joint.  The 
assessment was left knee DJD with severe chondromalacia patella 
with DJD changes. 

On June 2002 VA outpatient examination, the Veteran complained of 
severe knee pain.  Left knee X-rays demonstrated no abnormalities 
when compared with previous January 2001 studies.  The assessment 
was patellar chondromalacia with failed conservative measures.  
Examination in January 2003 showed active range of left knee 
motion from 0 to 105 degrees, and he complained of severe pain in 
February, and pain and swelling in March.  Examination in March 
showed neutral left knee alignment, mild increased warmth, 
tenderness, and moderate effusion and/or swelling about the 
suprapatellar pouch.  The Veteran had an antalgic gait, and he 
guarded his knee, but the knee was neurovascularly intact.  The 
knee was aspirated, with a small amount of clear blood-tinged 
synovial fluid that did not appear to be inflamed.  The 
impression was left knee DJD, rule-out infection.  Subsequent 
examination the same day showed left knee range of motion from 10 
to 90 degrees, with warmth, a positive grind, joint line 
tenderness, and no erythema.  X-rays revealed moderate DJD, 
primarily patellofemoral.  The assessment was moderate DJD with 
severe pain, previous meniscectomy, and no evidence of infection 
on laboratory tests or clinical examination.  On examination in 
June, the left knee joint line was tender to palpation, with 
crepitus and no swelling, and the knee was neurovascularly 
intact.  X-rays revealed slight narrowing of the knee joint 
compatible with degenerative changes.  The assessment was left 
knee DJD.

On October 2003 VA outpatient examination, the Veteran complained 
of left knee arthritic pain.  Current examination showed neutral 
left knee alignment, a small effusion, patellofemoral crepitus, 
and an antalgic gait, and the knee was neurovascularly intact.  
Range of motion was from 0 to 135 degrees.  X-rays confirmed the 
diagnosis of old left knee chondromalacia patella, with current 
development of degenerative arthritis of the patellofemoral 
joint.  The impressions were left knee chondromalacia patella and 
arthritis.  When seen again in March 2004, the Veteran complained 
of left knee pain.  On examination, he limped, favoring the left 
leg.  The assessment was left knee DJD.      

On May 2004 VA examination, the Veteran complained of left knee 
pain and swelling and inability to remain on his feet for more 
than a half-hour.  On current examination, the veteran limped on 
his left leg while wearing a DonJoy brace.  Active left knee 
range of motion was from -10 to 80 degrees.  There was +2 
swelling, with tenderness on palpation diffusely over the knee, 
and evidence of effusion in the suprapatellar area.  Left knee 
stability was good, and there was no evidence of recurrent 
subluxation or lateral instability.  The diagnosis was 
chondromalacia with degenerative arthritis of the tibial femoral 
joint.  The examiner commented that the Veteran was functionally 
impaired by having to wear a brace, limited range of motion 
because of his limp, and inability to stand for more than a half-
hour without a rest.    

On June 2004 VA outpatient examination, the Veteran complained of 
left knee arthritic pain.  Current examination showed neutral 
left knee alignment, a small effusion, patellofemoral crepitus, 
and an antalgic gait, and the knee was neurovascularly intact.  
Range of motion was from 0 to 135 degrees.  The impression was 
advanced left knee patellofemoral DJD.  When seen again in 
January 2005, the left knee was tender to palpation, with a 
mildly diffuse joint line.  The knee was ligamentously stable, 
and there was no effusion.  

On early May 2005 VA outpatient examination, the Veteran 
complained of left knee pain, and walked with a cane, but the 
examiner noted that he seemed to get around OK.  Current 
examination showed no effusion and minimal warmth.  The knee was 
tender to palpation, with a mildly diffuse joint line, and was 
ligamentously stable.  There was no evidence of malalignment or 
excessive tilt.  X-rays revealed minimal left knee degenerative 
arthritis, with no significant change from previous X-rays of 
March 2003.  The assessment was patellofemoral DJD, minimal on X-
ray but associated with significant pain.  The physician opined 
that a total knee arthroplasty was not indicated, and the Veteran 
was encouraged to remain as active as possible.  When seen again 
in late May for an injection, the veteran's left knee joint line 
was tender to palpation.  There was crepitus, but no swelling, 
and the knee was neurovascularly intact.  The assessment was left 
knee DJD.  In June, the Veteran reported improvement to the knee 
with injections.

On January 2006 VA physical therapy evaluation, the Veteran 
complaints included severe, sharp left knee pain that was 
aggravated by stair climbing and prolonged walking and standing, 
and was relieved by rest, sitting, and a knee brace.  on 
examination, the Veteran walked with an antalgic gait on the left 
lower extremity.  There was tenderness over the medial left knee 
joint line, retropatellar crepitus, and -30 degrees left knee 
extension.  Apprehension, McMurray's, and anterior drawer tests 
were negative.  There was positive valgus stress on the left 
knee.  Sensation was intact in the left lower extremity.  When 
seen again in February, the Veteran was able to perform entire 
left lower extremity ergometer revolutions for 8 minutes.  The 
assessment was knee stiffness and pain.

On October 2006 VA examination, the Veteran complained of chronic 
left knee pain with flare-ups approximately twice per week, 
weakness, stiffness, swelling, fatigability, lack of endurance, 
and inability to stand and sit for prolonged periods.  He 
received fair relief with medications.  The Veteran gave a 
history of recurrent episodes of what the examiner classified as 
mild lateral subluxation of the patella on almost a weekly basis, 
and he was able to relocate the patella himself.  On examination, 
the Veteran walked with a slow, antalgic, and ataxic-appearing 
gait.  There was mild left knee effusion, a positive apprehension 
sign, pain with patellar compression testing, and evidence of 
sub-patellar crepitus.  There was no pain along the tibia/fibula 
joint laterally, and no frank parapatellar pain.  There was mild 
pain mid-tendon and at the insertion of the inferior patella.  
There was negative laxity medially and laterally, with no 
demonstrable instability of the medial and lateral collateral 
ligaments.  The A-P drawer sign and McMurray's test were 
negative.  There was grossly obvious muscle mass loss in the left 
thigh and calf compared to the right.  Left knee range of motion 
was from 0 to 80 degrees, with pain when stopped.  Repeat testing 
showed extension limited to 20 degrees. The physician felt that 
there had been a deterioration of the veteran's left knee 
function since the last May 2004 VA examination, and the 
diagnosis was tri-compartmental arthritis, especially 
patellofemoral joint arthritis that was progressive and at least 
moderately severe.  The veteran's knee was felt to be markedly 
weakened and productive of severe impairment.       
    
On June 2007 VA physical therapy evaluation, the Veteran denied 
mobility problems, stating that he had been walking down stairs 
and outside; this was confirmed by the nursing staff.  When 
questioned about his cane, the Veteran reported that he only used 
a cane at the VA or when walking long distances.  

On September 2009 VA physical therapy examination, the Veteran 
ambulated without assistive device.  He complained of left knee 
pain, and range of motion was within normal limits.  Left knee 
strength was 3-/5 in extension, reflecting ability to move 
thorough a full range against gravity, and 4-/5 in flexion, 
reflecting ability to hold contraction against moderate pressure.  
Sensation was intact.  Static balance was good, and dynamic fair.  

On October 2009 VA examination, the Veteran complained of 
progressive left knee pain with stiffness, weakness, occasional 
giving-out, and flare-ups approximately twice per week; he denied 
heat, redness, subluxation, or dislocation.  On examination, gait 
was mildly antalgic with a forearm crutch.  There was tenderness 
to palpation at the patellofemoral joint and the medial joint 
line.  There was no overt effusion.  The Lachman test was 
negative, and the McMurray test equivocal, as the Veteran 
exhibited heavy guarding.  The ligaments were all intact.  The 
patellar grind test was positive, with crepitus with motion.  On 
left knee range of motion testing, forward flexion was to 110 
degrees, with pain from 70 to 110 degrees, and extension was to 0 
degrees and painless.  X-rays revealed slight narrowing of the 
left knee joint compatible with degenerative changes involving 
the medial and patellofemoral compartments.  The diagnosis was 
left knee chondromalacia patella and osteoarthritis.        

In a December 2009 addendum to the above examination report, the 
VA physician opined that it was not at least as likely as not 
that the veteran's left knee disability was the sole cause of his 
inability to work, noting that he was significantly deconditioned 
from inactivity.  His knee condition was not severe, and he 
required the assistance of crutches or a rolling walker to 
ambulate due to a combination of deconditioning and knee pain.  
The doctor further opined that deconditioning was as much a 
factor as knee pain in the veteran's inability to work.

On that record, the Board finds that the medical evidence does 
not support the assignment of a 40% schedular rating for the left 
knee injury residuals with chondromalacia patella or a 20% 
schedular rating for left knee osteoarthritis at any time during 
the rating period under consideration.  There is no evidence that 
the criteria for a 20% schedular rating under DC 5003, X-ray 
evidence of involvement of 2 or more major joints or 2 or more 
minor joint groups and occasional incapacitating exacerbations, 
have been shown.  

Although limitation of left leg extension to 30 degrees was shown 
on 1 occasion in January 2006, this single clinical finding does 
not reflect chronic impairment of left knee extension to that 
extent, inasmuch as the evidence prior and subsequent to that 
date consistently shows lesser limitation of leg extension.  In 
this regard, the Board notes that left knee extension ranged 
between 0 and -20 degrees on October 2006 VA examination.  
Moreover, the veteran's significant movement limitations recorded 
on the latter examination are inconsistent with the findings on 
subsequent June 2007 physical therapy evaluation, wherein the 
Veteran denied mobility problems, he was observed walking down 
stairs and outside by the nursing staff, and he reported that he 
only used a cane at the VA or when walking long distances.  
Significantly, range of left knee motion was within normal limits 
in September 2009, and from 0 to 110 degrees on October 2009 VA 
examination, at which time the physician opined that the 
veteran's left knee disability was not severe.  On the whole, the 
Board finds that the current 30% disability rating is the most 
appropriate evaluation for the severe left knee disability 
generally represented by the veteran's injury residuals with 
chondromalacia patella as shown by the evidence from 1998 to 
2009.

The Board has also considered the applicability of alternative 
DCs for evaluating the veteran's knee disabilities, but finds 
that no higher schedular rating is assignable.  With respect to 
knee impairment due to recurrent subluxation or lateral 
instability, and limitation of knee flexion, the Board notes that 
30% is the maximum rating available under either DC 5257 in 
recognition of severe knee impairment, or DC 5260 for limitation 
of leg flexion to 15 degrees, respectively.
 
In view of the findings showing a measurable range of knee motion 
during the entire rating period under consideration, a rating 
under DC 5256 for knee ankylosis, and consideration of an award 
of SMC for loss of use of a foot under the provisions of 
38 C.F.R. § 4.63 are not appropriate.  Likewise, a 40% rating 
under DC 5262 also is not appropriate, inasmuch as tibia and 
fibula nonunion with loose motion requiring a brace has not been 
objectively demonstrated.  

The VA General Counsel has held that a separate rating may be 
assigned for instability of a knee under DC 5257 if (1) a veteran 
also has limitation of knee motion which at least meets the 
criteria for a noncompensable rating under DC 5260 and/or 5261, 
or (2) he is in receipt of a 10% rating on the basis of X-ray 
evidence of arthritis and evidence of painful motion.  VAOPGCPREC 
23-97; VAOPGCPREC 9-98; 38 C.F.R. § 3.59.  In this case, a 
separate compensable rating for instability is not warranted, 
inasmuch as instability has not been objectively demonstrated on 
examination.  In this regard, the Board notes that the April 2001 
examining VA physician specifically noted no history of left knee 
locking or instability, and knee stability was normal on August 
2001 VA outpatient examination.  The Veteran demonstrated good 
left knee stability on May 2004 VA examination, and there was no 
evidence of lateral instability.  The left knee was ligamentously 
stable on January and May 2005 VA examinations.  October 2006 VA 
examination showed no demonstrable instability, and all left knee 
ligaments were intact on October 2009 VA examination.
 
The Board also points out that, when evaluating musculoskeletal 
disabilities, the VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which the 
claimant experiences additional functional loss due to pain, 
weakness, excess fatigability, or incoordination, to include with 
repeated use during flare-ups, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  
The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the DCs predicated on limitation of motion 
(see Johnson v. Brown, 9 Vet. App. 7 (1996).

In this case, however, functional loss due to pain has already 
been taken into consideration in the assignment of the 30% rating 
for left knee injury residuals with chondromalacia patella.  
38 C.F.R. § 4.40 specifically provides that, with respect to the 
musculoskeletal system, functional loss may be due to pain.  
38 C.F.R. § 4.59 provides that, with any form of arthritis, 
painful motion is an important factor of disability, and that the 
intent of the rating criteria is to recognize painful motion with 
joint or periarticular pathology as productive of disability.  
Although on May 2004 VA examination there was evidence of left 
knee weakness and fatigue with repetitive motion with a 5-pound 
weight, knee flexion and extension were nonetheless to 60 and -10 
degrees, respectively, and the Veteran was able to perform 
several repetitions before he had to quit because of fatigue.  
While on October 2006 VA examination left knee flexion after 
exercise was to 50 degrees and extension was to -30 degrees due 
to weakness, fatigue, lack of endurance, and incoordination, the 
physician opined that pain was the veteran's major symptom 
following exercise.  There was no additional limitation of left 
knee motion due to painful motion, fatigue, weakness, or 
incoordination after repetitive testing on October 2009 VA 
examination, and range of motion values were unchanged from 
baseline testing.  Hence, the record presents no basis for 
assignment of any higher rating based on the DeLuca factors 
alone.

Additionally, the Board finds that there is no showing that, at 
any time during the rating period under consideration, the 
veteran's left knee disability has reflected so exceptional or 
unusual a disability picture as to warrant the assignment of any 
higher rating on an extraschedular basis pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. 
App. 111 (2008), provides a 3-step inquiry for determining 
whether a veteran is entitled to an extraschedular rating.  
First, the Board must first determine whether the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for a service-connected disability 
are inadequate.  Second, if the schedular rating does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the Board must determine whether his 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a veteran's disability 
picture, and that picture has attendant thereto related factors 
such as marked interference with employment or frequent periods 
of hospitalization, then the case must be referred to the VA 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, his 
disability picture requires the assignment of an extraschedular 
rating.

With respect to the first step of Thun, the evidence in this case 
does not show such an exceptional disability picture that the 
available schedular ratings for the service-connected left knee 
disability are inadequate.  A comparison between the level of 
severity and symptomatology of the veteran's left knee disability 
with the established criteria found in the rating schedule shows 
that the rating criteria reasonably describe his disability level 
and symptomatology.  As discussed above, the rating criteria 
consider the degree of knee impairment due to limitation of 
motion, and whether there is arthritis, recurrent subluxation, 
lateral instability, or ankylosis. 

Moreover, the Board further observes that the Veteran does not 
exhibit other related factors such as those provided by the 
regulation as "governing norms."  In this case, the veteran's 
symptoms and clinical findings as documented in medical reports 
do not objectively show that his left knee disability alone 
markedly interferes with employment (i.e., beyond that 
contemplated in the assigned schedular rating), or requires 
frequent periods of hospitalization, or otherwise renders 
impractical the application of the regular schedular standards, 
and the Board finds that the assigned schedular ratings for those 
disabilities are adequate in this case.  In this regard, the 
Board notes that, although the April 2001 examining VA physician 
noted that the Veteran had been employed until just recently in a 
job where he unloaded trucks, there was no indication that he 
terminated this employment due to his service-connected left knee 
disabilities.  While the August 2001 VA outpatient examiner noted 
that the Veteran could not perform duty involving carrying heavy 
weight and prolonged walking, standing, and squatting due to his 
left knee disabilities, and opined that he would not be able to 
perform heavy-duty work for the rest of his life, there were no 
restrictions against less-than-heavy-duty work, as evidenced by a 
subsequent March 2002 VA social work evaluation that noted that 
the Veteran had been working for an underground cable company 
laying cable for the past 6 months.  After June 2003 VA left knee 
evaluation, the examiner released the Veteran to work.  At the 
December 2003 Board hearing, the Veteran testified that he had 
been laid off from his job laying underground cable a year ago.  

On October 2006 VA examination, the physician noted that the 
Veteran had had no left knee surgery since military service.  
While on the latter examination the examiner opined that the 
Veteran could not be considered able to be employed because of 
his limitations on standing and moving and his distraction with 
chronic left knee pain, the Board notes that the significant 
movement limitations recorded on the 2006 examination are 
inconsistent with the findings on subsequent June 2007 VA 
physical therapy evaluation, wherein the Veteran denied mobility 
problems, he was observed walking down stairs and outside by the 
nursing staff, and he reported that he only used a cane at the VA 
or when walking long distances.  Dementia and hepatic 
encephalopathy were found following March 2008 VA psychiatric 
examination, and the physician assigned a Global Assessment of 
Functioning score of 25, reflecting that the veteran's inability 
to function in almost all areas (e.g. having no job) due to those 
non-service-connected disabilities.  Although in a March 2009 
claim for VA benefits the Veteran stated that he left his last 
job at an underground cable company due to his service-connected 
left knee disabilities, that employer stated in August 2009 that 
the Veteran was laid off due to lack of work, not due to any 
disability.  On October 2009 VA examination, the Veteran stated 
that he was unemployed and last worked a year ago for a lawn 
service, but that knee pain made it too difficult for him to 
work.  However, in December 2009 the VA physician who examined 
the Veteran in October opined that it was not at least as likely 
as not that the veteran's left knee disability was the sole cause 
of his inability to work, noting that he was significantly 
deconditioned from inactivity.  His knee condition was not 
severe, and the doctor further opined that deconditioning was as 
much a factor as knee pain in the veteran's inability to work.  
By rating action of April 2010, the RO denied a total disability 
rating based on individual unemployability solely due to the 
veteran's service-connected left knee disabilities.
  
In short, there is nothing in the record to indicate that the 
service-connected left knee injury residuals with chondromalacia 
patella and osteoarthritis on appeal cause impairment with 
employment over and above that which is contemplated in each 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that a disability rating itself is 
recognition that industrial capabilities are impaired).  The 
Board points out that a percentage schedular rating represents 
average impairment in earning capacity resulting from a disease 
and injury and its residual conditions in civil occupations, and 
that, generally, the degree of disability specified is considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  38 C.F.R. § 4.1.  Hence, the Board 
concludes that the criteria for invoking the procedures set forth 
in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).   

For all the foregoing reasons, the Board finds that there is no 
basis for staged rating pursuant to Hart, inasmuch as the factual 
findings do not show distinct time periods where the veteran's 
left knee injury residuals with chondromalacia patella and 
osteoarthritis exhibited consistent symptoms that would warrant 
different ratings under the applicable rating criteria, and that 
the evidence does not support a rating in excess of 30% for left 
knee injury residuals with chondromalacia patella, or 10% for 
left knee osteoarthritis, which claims thus must be denied.  In 
reaching this conclusion, the Board has considered the benefit-
of-the-doubt doctrine; however, as the preponderance of the 
evidence is against the claims, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49,  53-56 (1990).


ORDER

A rating in excess of 30% for left knee injury residuals with 
chondromalacia patella is denied.

A rating in excess of 10% for left knee osteoarthritis is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


